Title: To George Washington from Brigadier General Charles Scott, 22 August 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            [Westchester County, N.Y.] 22d of Augt 1778
          
          Previous to the rect of Your orders through Colo. Tilghman I had sent Colos. Butler and
            parker with an Escort of 12 D[r]agoons To the Neighbourhood of Frogs point, with orders
            To take every possable Means in their power To git the Very best Intelegence from
              thence, I mentioned to them, giting some inhabitant
            Who they Could confide in. I also desierd them to Make enquiery whether there was any
            troops on Board and from where, in short to leave nothing ondon that might Leade to
            infermation I have again Sent to Colo. Gist to do every thing in his power to git
            intelegence on the Land side, I have Detached a Capt. with forty men who is well
            Acquainted with all that Country to do every thing in His power also. I think if there
            be a Possability of Coming at their designs I Shall Shortly git it. I am Yr Excellencys
            Obt Servt
          
            Chs Scott
          
        